DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Reilly (US 2007/0044499) in view of Bloom et al. (US 2018/0370321).
	Per claim 1, Reilly taches a compressor replacement kit (figure 4) comprising: a package (see package in figure 4), a compressor (112) disposed and engaged in said package, a drier filter (130) disposed and engaged in said package (to clarify, 130 is inside 170 which is inside 190) but fails to explicitly teach an expansion device disposed and engaged in said package, and a seal kit disposed and engaged in said package.
	However, Bloom teaches a replacement kit (200) for a vehicle air conditioner system including an expansion device (“one or more expansion devices”, para. 0018) disposed and engaged in a package (see package of 200 in figure 2) and a seal kit (“seal kit”, para. 0018) disposed and engaged in said package (see package of 200 in figure 2) for simplifying inventory management and reducing expenses (para. 0008 of Bloom).  Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide a replacement kit for a vehicle air conditioning system including an expansion device disposed and engaged in a package, and 
a seal kit disposed and engaged in said package, as taught by Bloom in the invention of Reilly, in order to advantageously simplify inventory management and reduce expenses (para. 0008 of Bloom).
Further, it is understood claim 1 includes the recitation “for a vehicle air conditioning system” which is considered to be a statement of intended use.  The applicant is reminded that a recitation with respect to the manner which a claimed apparatus is intended to be does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claims, as is the case here (MPEP 2114, section II). While features of an apparatus may be recited either structurally or functionally, the claims are directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.
To clarify, the compressor replacement kit of Reilly is fully capable of being used for a vehicle air conditioning system. 
	Per claim 2, Reilly, as modified, meets the claim limitations as disclosed in the above rejection of claim 1.  Further, Reilly, as modified, teaches the package, the compressor disposed and engaged in said, the drier filter disposed and engaged in said package, the expansion device disposed and engaged in said package, and the seal kit disposed and engaged in said package but fails to explicitly teach a second package, a second compressor disposed and engaged in said second package, a second drier filter disposed and engaged in said second package, a second expansion device disposed and engaged in said second package, and a second seal kit disposed and engaged in said second package.
However, per MPEP 2144, section VI, paragraph B, a “mere duplication of parts has no patentable significance unless a new and unexpected result is produced”.  Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have a second package, a second compressor disposed and engaged in said second package, a second drier filter disposed and engaged in said second package, a second expansion device disposed and engaged in said second package, and a second seal kit disposed and engaged in said second package.in order to advantageously replace more compressors at a single time, thereby reducing the downtime of vehicles in need of compressors.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Brezina et al. (US 7,325,809) teaches a replacement kit used for a vehicle air conditioning system.
Cowart (US 5,918,476) teaches a replacement kit for a vehicle air conditioning system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J TEITELBAUM whose telephone number is (571)270-5142.  The examiner can normally be reached on Monday-Friday 8:00 am-4:30 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRANTZ JULES can be reached on (571) 272-66816681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID J TEITELBAUM/Primary Examiner, Art Unit 3763